Title: To John Adams from Oliver Spencer, 4 July 1798
From: Spencer, Oliver
To: Adams, John


May it please the president,
4 July 1798


A number of the inhabitants of Hamilton county in the Territory Northwest of the Ohio river, haveing assembled at Columbia for the purpose of celebrateing the auspicious day on which the United States took rank among the nations, and takeing into view the horrid depredations committed on the property of the citizens of the Union, By the cruisers of the French republic, and the neglect of the present rulars court of France to adopt measures for adjustment and reparation; also the contumelious manner in which Executivesthat court has treated our Envoys and through them our nation: beg leave to express our intire approbation of the part acted on the great theatre, by our first Magistrate, by our envoys and the great councils of our nation, with reference to the French Republic, and to assure the President that our feeble efforts shall not be wanting to support the independence, sovereignty and honour of our nation, that we shall cheerfully share the fortunes of our brethren in the Atlantick States, already united, whether prosperous or adverse, in peace or War.
Requested that the Officers present Sign the above in behalf of the Inhabitance present. Requested by the Citizens present that Col: Oliver Spencer forward the same to the President of the United States,
Oliver Spencer ColEphm: Kibbey CaptIgnatius Ross CaptBenjamin Stiles jr: Capt.Wm. Brown Lieut. & Adjt.Saml: Edwards CaptTimothy Kibbey LieutMagistratesP.B. MillerWm. Brown